Opinion
Per Curiam :
In the appeal at No. 882, October Term, 1971, the decree is affirmed. Having made an independent study of the entire record, we are of the opinion that the court below properly refused a decree in divorce a.v.m. on the ground that the parties to the marriage in India were first cousins.
In the appeal at No. 1191, October Term, 1971, the decree is affirmed. Having made an independent study of the entire record, we are of the opinion that the court below properly granted a decree in divorce a.v.m. on the ground of desertion by the wife-appellant.